DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/26/2022 has been entered. Claims 20-29 remain pending in the application. 
The specification has been received on 8/26/2022. This specification is acceptable.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10A and 10B on page 9, line 20.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "IC" and "326" have both been used to designate same feature in figure 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 28 is objected to because of the following informalities:  
Regarding claim 28, lines 3-4, the limitation “a solution” should be amended to recite “a first solution” and claim 28, line 5, the limitation “a solution” should be amended to recite “a second solution” to clearly indicate that “a solution” recited in line 5 is different and separate from “a solution” recited in lines 3-4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure discloses element 1060 in figure 10 as being “a porous pattern” recited in claim 23 but is silent regarding a porous pattern formed on an electrode of the RED unit cell. The original disclosure discloses on page 15, line 22-page 16, line 1 that the pattern is already formed and nutrients are dispersed in the porous material layer. Therefore, the original disclosure recites regarding the porous structure presence prior to mixing/dispersion of the nutrients. Thus, original disclosure is silent regarding the porous pattern is formed by mixing a porous material and the nutrients and/or drugs and then patterning the mixture as recited in claim 24.
Claim 25 being dependent on claim 24 is also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, line 1, the limitation “RED” renders the claim indefinite because the claim is unclear regarding whether “RED” refers to a color red or an acronym indicating feature such as “Reverse Electro Dialysis”. The original disclosure discloses “RED” in figure 1 but do not disclosure what “RED” refers to. For examination purposes, examiner construes “RED” as an acronym referring to “Reverse Electro Dialysis”.

Regarding claim 20, line 30, the limitation “the plurality of RED unit cells” renders the claim indefinite because claim is unclear regarding whether “the plurality of RED unit cells” refers to “a plurality of RED unit cells” of “the first RED pad” recited in claim 20, line 13 or of “the second RED pad” recited in claim 20, line 25. For examination purposes, examiner construes “the plurality of RED unit cells” referring to “a plurality of RED unit cells” of “the second RED pad” recited in claim 20, line 25.
Claims 21-29 being dependent on claim 20 are also rejected.

Regarding claim 23, lines 3 and 4, the limitation “the RED unit cell” renders the claim indefinite because the claim is unclear regarding whether “the RED unit cell” refers to one or plurality of RED unit cells recited in claim 20. Additionally, the claim is unclear regarding whether “the RED unit cell” refers to “a plurality of RED unit cells” of “the first RED pad” recited in claim 20, line 13 or of “the second RED pad” recited in claim 20, line 25. For examination purposes, examiner construes “the RED unit cell” referring to each RED unit cell of “plurality of RED unit cells” of “the first RED pad” and “the second RED pad”.

Regarding claim 23, the limitation “a porous pattern formed on an electrode of the RED unit cell” renders the claim indefinite because the claim is unclear regarding whether “a porous pattern” is same as electrode pattern of first pad, second pad, third pad, and/or fourth pad or additional. For examination purposes, examiner construes that “a porous pattern” refers to a different structure than an electrode pattern. Additionally, the claim is unclear regarding how to construe the limitation “a porous pattern formed on an electrode of the RED unit cell. The original disclosure discloses element 1060 in figure 10 as being “a porous pattern”. However, the element 1060 is separate component from an electrode 1010 in figure 10. Additionally, element 1050 lies between elements 1010 and 1060. Therefore, one of ordinary skill in the art would not be able to construe whether “a porous pattern formed on an electrode of the RED unit cell” refers to actually forming a porous pattern on an electrode 1010 or placing element 1060 either in direct contact or indirect contact with element 1010. For examination purposes, examiner construes that having a porous pattern either directly or indirectly in contact with an electrode or directly forming porous pattern on an electrode can be construed as “a porous pattern formed on an electrode of the RED unit cell”.

Regarding claim 26, line 2, the limitation “the plurality of RED unit cells” renders claim indefinite because the claim is unclear regarding whether “the plurality of RED unit cells” refers to “a plurality of RED unit cells” of “the first RED pad” recited in claim 20, line 13 or of “the second RED pad” recited in claim 20, line 25. For examination purposes, examiner construes that “the plurality of RED unit cells” refers to both “a plurality of RED unit cells” of “the first RED pad” and “the second RED pad”.

Regarding claim 26, line 6, the limitation “the membranes” renders the claim indefinite because the claim is unclear regarding whether limitation “the membranes” refers to “cation-exchange membranes” recited in claim 26, line 4 or “anion-exchange membranes” recited in claim 26, lines 4-5. For examination purposes, examiner construes that “the membranes” refers to “cation-exchange membranes” and “anion-exchange membranes”.

Regarding claim 26, line 7, the limitation “the plurality of unit cells” renders the claim indefinite because the claim is unclear regarding whether the limitation “the plurality of unit cells” refers to “a plurality of RED unit cells” recited in claim 20 or additional. Furthermore, if the limitation “the plurality of unit cells” does refers to “a plurality of RED unit cells” recited in claim 20 then the claim is unclear if “the plurality of unit cells” refers to “a plurality of RED unit cells” of “the first RED pad” recited in claim 20, line 13 or of “the second RED pad” recited in claim 20, line 25. For examination purposes, examiner construes that “the plurality of unit cells” refers to both “a plurality of RED unit cells” of “the first RED pad” and “the second RED pad”.

Regarding claim 27, line 2, the limitation “the skin contact delivery unit” renders the claim indefinite because the claim is unclear regarding whether “the skin contact delivery unit” refers to one or both of “a first skin contact delivery unit” recited in claim 20, line 11 or “a second skin contact delivery unit” recited in claim 20, line 23. For examination purposes, examiner construes that “the skin contact delivery unit” refers to both “a first skin contact delivery unit” recited in claim 20, line 11 and “a second skin contact delivery unit”.

Allowable Subject Matter
Claims 20-22 and 26-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 23-25 being dependent on claim 20 could be indicated allowable if claims 23-25 is rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Kontturi et al. (US 5,637,084), discloses an energy self-sufficient system based on salinity gradient power generation, comprising: a first RED pad and a second RED pad, a water supply unit, the first RED pad comprising a first pad supporting body, a second pad supporting body, a first skin contact delivery unit but is silent regarding a plurality of RED unit cells arranged between the first pad supporting body and the second pad supporting body in combination with other claimed limitations of claim 20.
Claims 21-29 being dependent on claim 20 are also indicated allowable.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 8/26/2022, with respect to claims 1-19 have been fully considered and are persuasive.  Additionally, claims 1-19 are cancelled. Therefore, the rejection of claims 1-19 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783